Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, *650J.), rendered May 20, 1983, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Based on the complainant’s testimony as to the defendant’s use of physical force, the element of "forcible compulsion” (see, Penal Law former § 130.00 [8], as amended by L 1983, ch 449, § 1 [now § 130.00 [8] [a]) was proven beyond a reasonable doubt. Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.